Citation Nr: 0016586	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1946.  He died on August [redacted], 1994; the 
appellant is his widow.  This matter comes before the 
Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Board in September 1996 denied the appellant's claim 
for service connection for the cause of the veteran's death 
and her claim for DIC benefits under 38 U.S.C.A. § 1318.

2.  The appellant filed a Motion for Reconsideration in 
October 1996, but the Board denied the motion by a May 1998 
letter.  The appellant did not further pursue the appeal.

3.  With regard to the claim of entitlement to service 
connection for the cause of the veteran's death, an American 
Heart Association (AHA) position statement endorsing that a 
person's lack of exercise is a risk factor for the 
development of heart disease is neither cumulative nor 
redundant, it bears directly and substantially on the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  With regard to the claim for DIC benefits under 
38 U.S.C.A. § 1318, the evidence presented since September 
1996 is neither cumulative nor redundant, but it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

5.  The AHA position statement does not show that there was a 
direct causal relationship between the veteran's lack of 
exercise and the cause of death listed on his death 
certificate.


CONCLUSIONS OF LAW

1.  A September 1996 Board decision that denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and for DIC benefits under 
38 U.S.C.A. § 1318 is final.  38 U.S.C.A. §§ 5104, 7103(a), 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Regarding the claim of entitlement to service connection 
for the cause of the veteran's death, evidence submitted 
after the Board's September 1996 decision is new and 
material; thus, the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Regarding the claim to DIC benefits under 38 U.S.C.A. 
§ 1318, evidence submitted after the Board's September 1996 
decision is not new and material; thus, the requirements to 
reopen the claim have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the appellant has 
submitted sufficient evidence to reopen her claims for 
service connection for the cause of the veteran's death and 
for DIC benefits under 38 U.S.C.A. § 1318 (West 1991).  The 
RO initially denied the appellant's claim in October 1994; 
the Board affirmed the RO's denial by a September 1996 
decision.  In denying the claim, the Board relied on the lack 
of competent medical evidence which etiologically related the 
veteran's service-connected disabilities to his cause of 
death.  The Board considered the veteran's disability history 
and his total disability rating of less than 10 years 
immediately prior to his death in making its decision 
regarding the DIC claim under 38 U.S.C.A. § 1318.  The Board 
notified the veteran's widow of her appellate rights along 
with the decision.  Although she filed in September 1996 what 
was construed as a Motion for Reconsideration, the motion was 
denied by a May 1998 letter from the Board.  The appellant 
did not further pursue the appeal.  Instead, she submitted 
statements that she wanted an AHA position statement 
considered along with the original Board's decision, rather 
than expressing a desire to appeal the decision.  In any 
event, because she did not further pursue the appeal, the 
Board's September 1996 decision is final.  38 U.S.C.A. 
§§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet.App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Evidence associated with the claims file since the Board's 
September 1996 decision includes:  (1) an AHA position 
statement emphasizing that inactivity is a recognized risk 
factor for coronary artery disease and there is "a relation 
between physical inactivity and cardiovascular mortality," 
(2) a number of statements from the appellant indicating her 
belief that she should be receiving better VA death benefits 
than she has been awarded, (3) letters of Congressional 
interest concerning the veteran's death, (4) a Board denial 
of the appellant's motion for reconsideration, 
(5) documents pertaining to a housing grant of $35,000 which 
pre-date the veteran's death, (6) some duplicative medical 
letters from Fiorello G. Malubay, M.D., and Wallas N. Bell, 
M.D., dated in June 1995 and March 1995, respectively, and 
(7) correspondence from the VA to the appellant regarding her 
claim.

The appellant has raised concerns that the AHA position 
statement emphasizing that inactivity is a recognized risk 
factor for coronary artery disease was not a part of the 
record when the Board made its September 1996 decision.  She 
stated that the veteran's war wounds effectively destroyed 
his ability to exercise; the Board does not dispute that this 
is the case, as the competent medical evidence shows that he 
was bound to either a wheelchair or crutches for most of the 
time following his war wounds.  The AHA statement is new in 
that it was not part of the record when the Board made its 
September 1996 decision.  Moreover, the letter is neither 
cumulative nor redundant, and it bears directly on the 
specific matter under consideration in that it goes to a 
nexus opinion, although it does not constitute a nexus 
opinion, as discussed below.  The Board has recognized that 
the veteran was bound to either a wheelchair or crutches for 
most of the time after his wounds incurred in combat during 
World War II.  Considering the length of time that the 
veteran's ability to exercise was impaired by his war wounds, 
the AHA position statement that a lack of exercise is a risk 
factor for coronary disease must be fairly considered in a 
decision on the claim.  As such, the Board concludes that the 
requirements to reopen the claim of entitlement to service 
connection for the cause of the veteran's death have been 
met.

On the other hand, the Board finds that new and material 
evidence has not been submitted regarding the claim for DIC 
benefits under 38 U.S.C.A. § 1318.  As stated in the prior 
Board decision, DIC benefits will be paid if the veteran was 
receiving compensation for service-connected disabilities (1) 
continuously rated total for a period of 10 or more years 
immediately preceding death, or (2) if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of the veteran's discharge.  
See 38 U.S.C.A. § 1318(b).  The medical opinions from Drs. 
Malubay and Bell are not new because they were part of the 
record at the time of the Board's September 1996 decision.  
The other evidence submitted since that time is new, but it 
does not bear directly and substantially upon the specific 
matter under consideration.  In this regard, the new evidence 
does not pertain to the length of time that the veteran was 
rated as totally disabled immediately preceding his death, or 
whether he was rated as totally disabled from the time of his 
separation from service.  Thus, the new evidence is not 
material to the criteria of 38 U.S.C.A. § 1318, and the 
requirements to reopen the claim for DIC benefits under that 
provision have not been met.

That notwithstanding, the Board has determined, as discussed 
above, that the appellant has submitted new and material 
evidence to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
must therefore decide whether the claim is well grounded.  In 
this regard, a person who submits a claim for benefits under 
a law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a).  Establishing a well-grounded 
claim generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Such determinations require "specialized 
knowledge or training," and, therefore, cannot be made by a 
lay person.  Layno v. Brown, 6 Vet.App. 465, 470 (1994); see 
also Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Lay 
persons are not competent to offer medical opinions because 
the "questions involved [do] not lie within the range of 
common experience or common knowledge."  Id.

In addressing this question, the Board believes that a brief 
review of relevant caselaw would be helpful.  The U.S. Court 
of Appeals for Veterans Claims (Court) has made it clear that 
the Board may not "refute the expert medical conclusions in 
the record with its own unsubstantiated medical conclusions.  
Moreover, the [Board] may only consider independent medical 
evidence to support their findings."  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  In Utendahl v. Derwinski, 1 
Vet.App. 530 (1991), the appellant submitted a medical 
treatise to prove that her husband's death was related to his 
service-connected sickle-cell anemia.  The Court held that 
the treatise was insufficient to establish service connection 
because:

The medical treatise submitted by the 
appellant only raises the possibility 
that there may be some relationship 
between sickle cell anemia and certain 
cardiovascular disorders. The article 
does not show that there was a direct 
causal relationship between sickle cell 
anemia and the cause of death listed on 
the veteran's death certificate.

Id. at 531.  In Caluza, the Court clarified the role of 
medical evidence in determining whether a claim is well 
grounded:  "Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded-claim 
requirement of section 5107(a); where the determinative issue 
does not require medical expertise, lay testimony may suffice 
by itself."  Caluza, 7 Vet.App. at 504.  Later, in Beausoleil 
v. Brown, 8 Vet.App. 459 (1996), the Court considered a 
doctor's letter stating, "Trauma to the chest can cause 
restrictive lung disease."  The Court held that such a 
statement:

does not link chest trauma specifically 
to the appellant's current condition.  
Rather, the letter contains only a 
generic statement about the possibility 
of a link between chest trauma and 
restrictive lung disease.  Such a 
statement is too general and inconclusive 
to make the claim well grounded in the 
appellant's case.

Id. at 463.  In Lebertine v. Brown, 9 Vet.App. 521 (1996), 
the Court held that, for purposes of determining whether a 
claim is well grounded, medical treatise evidence proffered 
by the appellant in connection with his lay testimony was 
insufficient to satisfy the requirement of medical evidence 
of nexus because "none of [the treatise evidence] provides 
medical evidence demonstrating a causal relationship between 
this appellant's service-connected [post-traumatic stress 
disorder] and his alcohol and drug abuse. "  Lebertine, 9 
Vet.App. at 523 (emphasis added) (citing Beausoleil, supra). 

In the present case, the Board notes that the AHA position 
statement is general and it describes tendencies in overall 
health trends rather than specifics concerning the veteran's 
death in August 1994.  His death certificate reflects that he 
died as a consequence of cardiopulmonary failure, due to or 
as a consequence of a cerebral vascular accident.  The death 
certificate does reflect that the veteran died of a lack of 
exercise.  No other medical evidence in the claims file 
reflects an etiological relationship between the veteran's 
service-connected disabilities or a lack of exercise 
resulting from those disabilities and the cause of the 
veteran's death.  As stated above, the Court held in Utendahl 
v. Derwinski that a medical treatise submitted by an 
appellant which only raised the possibility that there may 
have been some relationship between his service-connected 
disability and certain cardiovascular disorders was 
insufficient to well ground her claim.  1 Vet.App. at 530.  
Likewise, the AHA position statement does not well ground the 
appellant's claim because it is insufficient evidence to show 
that the veteran's lack of exercise contributed significantly 
to his death.  The record contains no further competent 
medical evidence that the veteran's service-connected 
disabilities either caused or were significant factors in his 
death.  The letters from Drs. Malubay and Bell are probative 
of whether the veteran was totally disabled because of his 
service-connected disabilities, but they do not address 
whether those disabilities caused or contributed 
significantly to his death.  The appellant has offered no 
evidence that she is qualified to offer a competent medical 
opinion.  In light of all of these factors, the Board must 
deny as not well grounded the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

The Board is not aware of the existence of additional 
evidence that might well ground the appellant's claim, a duty 
to notify does not therefore arise pursuant to 38 U.S.C.A. 
§ 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to well ground her claim and to explain 
why her current attempt fails.  As a final matter, the Board 
notes that although the appellant has not submitted 
sufficient competent medical evidence to well ground her 
claim, any medical evidence she submits in the future will be 
associated with this claims file and considered at that time.



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

New and material evidence to reopen the claim having not been 
submitted, entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

